Citation Nr: 0418619	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-28 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder prior to June 20, 2001.

2.  Entitlement to an effective date prior to June 20, 2001, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  
 

FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
post-traumatic stress disorder was granted effective from 
January 18, 1995.

2.  Prior to June 20, 2001 the veteran's post-traumatic 
stress disorder resulted in mild anxiety and no more than 
moderate impairment of social and industrial adaptability.

3.  Prior to June 20, 2001, the evidence of record fails to 
demonstrate that the veteran's service-connected post-
traumatic stress disorder symptoms met the criteria for a 100 
rating under the rating provisions in effect prior to, and 
effective from, November 1996.


CONCLUSIONS OF LAW

1.  The criteria for an initial staged rating in excess of 30 
percent for post-traumatic stress disorder, prior to June 20, 
2001, have not been met.  38 U.S.C.A. § 1155 (West 2002);  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 3.400, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for an effective date prior to June 20, 
2001, for the assignment of a 100 percent rating for post-
traumatic stress disorder have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded. Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating his claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  The Court in Pelegrini II also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the Board notes that the issues on appeal arise 
from a notice of disagreement as to the initial rating 
assigned, and as to the effective date of the grant of a 100 
percent staged rating, for the newly service-connected post-
traumatic stress disorder.  Accordingly, the issues on appeal 
represent "downstream" issues as referenced in VAOPGCPREC 
8-2003 (December 22, 2003), a precedent opinion of VA's 
General Counsel that is binding on the Board (see 38 U.S.C.A. 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2003)).  The opinion 
states that if, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  With regard to the 
instant case, the Board finds that adequate 38 U.S.C. 
§ 5103(a) notice was provided as to the original claim for 
service connection for post-traumatic stress disorder, and as 
such, the issues currently on appeal fall within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).  




B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issues on appeal.  The veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Increased Rating in Excess of 30 Percent

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

This appeal stems from a rating decision in July 2002 which 
originally granted service connection for post-traumatic 
stress disorder.  Therefore, separate initial ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The July 2002 rating action assigned 
the veteran a 30 percent rating from January 18, 1995, and a 
50 percent rating from June 20, 2001.  By rating action in 
October 2003, the RO increased the veteran's rating for post-
traumatic stress disorder from 50 to 100 percent, effective 
from June 20, 2001.  The veteran asserts that he is entitled 
to a rating in excess of 30 percent prior to June 20, 2001.

The veteran was afforded a VA general medical examination in 
November 1994.  The examination report reveals no complaints 
or findings related to post-traumatic stress disorder, or any 
other psychiatric disability.

The veteran was examined by a private psychologist in 
November 1994.  The veteran reported that he had worked off 
and on in the oil fields until about 1991 or 1992, when the 
work just got too slow.  The veteran stated that he had 
worked at a variety of jobs to make ends meet, but he had not 
worked a steady job in quite some time.  The examiner noted 
that the veteran's grooming and hygiene were below average.  
The veteran did not display any unusual behavioral 
characteristics during the course of the interview.  The 
veteran's facial expression and general approach to the 
interview did not suggest the presence of any clear 
depression.  He was able to laugh and smile a number of times 
throughout the course of the interview.  However, underlying 
the external facade of affability, there was a veiled level 
of anger that came through in comments that he made, and 
irritations that he expressed.  The veteran spoke in a voice 
which was easy to understand.  His rate of speech and volume 
were appropriate, and there was no atypical quality to the 
verbal interactions.  Communications were all within the 
normal limits of appropriate expressive and receptive speech.  
The veteran denied visual and auditory hallucinations.  The 
veteran was goal directed, to the point, and not particularly 
tangential or circumstantial in nature.  There was no 
evidence of delusional or paranoid thinking.  No overt 
phobias, fears, obsessive thoughts, or compulsions were noted 
during the interview.  The examiner thought that the 
veteran's history and presentation were suggestive of an 
individual functioning within the average range of 
intellectual ability.  The examiner noted that the veteran's 
history indicated problems with alcohol abuse, but it 
appeared that this was in remission.  The veteran reported 
struggling with depression in the past.  He stated that from 
time to time he still had periods of depression, but was 
currently at a reasonably normal level of mood and affect.  
The examiner stated that the veteran's current emotional 
distress appeared to be secondary to the possibility of post-
traumatic stress disorder, as well as difficulties because of 
his work.  The examiner noted that the veteran appeared to 
experience some of the symptoms of post-traumatic stress 
disorder.  He stated that he had distressing dreams fairly 
often about his experiences in Vietnam.  The veteran reported 
significant feelings of detachment and estrangement from 
others, as well as some tendency towards a restricted range 
of affect.  The veteran asserted that he had difficulty 
falling asleep, irritability, outbursts of anger, and 
hypervigilance.  

Based on his examination of the veteran, the examiner stated 
that it appeared that the veteran had the ability to 
understand, remember, and carry out simple instructions.  He 
was of the opinion that the veteran would likely experience a 
moderate to marked impairment in his ability to respond 
appropriately to supervision and criticism, as well as the 
normal work pressures of a competitive work environment.  He 
also noted that the veteran appeared to have some impairment 
in his ability to interact appropriately with co-workers in a 
typical work place.  The examiner stated that the veteran 
likely had the ability to respond appropriately with the 
changes in a routine work setting.  The diagnoses included 
post-traumatic stress disorder and rule out depressive 
disorder.  The examiner noted that the veteran's current 
global assessment of functioning (GAF) was between 55 and 65.

On VA psychiatric examination in December 1995, the examiner 
stated that he had reviewed the veteran's medical records.  
The veteran denied missing any significant work for any 
mental health reasons other than "getting pissed off and 
bored."  The veteran reported that his last job had been 
three years previously.  He stated that since then he had 
done occasional painting, patching, and light construction 
work, but he felt that he could not physically handle heavy 
construction work because of his heart problem and a lack of 
stamina.  The veteran was taking no psychotropic medications.  
The veteran reported having stupid dreams, which occasionally 
involved Vietnam.  Most times he slept through the night.  
The veteran was mildly anxious, but he was cooperative in the 
interview situation.  His speech was logical and coherent.  
There were no signs of thought disorder or organicity.  The 
veteran's affect was normal in range and appropriate to 
content.  There were no significant signs of depression or 
elation.  The veteran denied suicidal ideation, homicidal 
ideation, hallucinations and delusions.  The veteran's recent 
and remote memory were intact for both current events and 
past history.  The examiner was of the opinion that the 
veteran had no diagnosable psychiatric disorder.  The 
examiner noted that while there was some mention in his chart 
of "delayed stress syndrome" there was essentially no 
supporting documentation which would support such a 
diagnosis.  The examiner observed that throughout the 
veteran's discharge summaries, there had been no indication 
of a significant problem over and above his alcohol abuse.  
The diagnoses were alcohol abuse, moderately severe in the 
past, currently mild to moderate, and mixed personality 
disorder.  The veteran's GAF was noted to be 70.

The veteran was provided a medical examination for Social 
Security purposes in April 1996.  The veteran reported that 
he liked to play cards and go fishing.  The examiner stated 
that there was no indication of mental illness.

During the pendency of this appeal, the regulations 
pertaining to the evaluation of psychiatric disorders were 
revised effective November 7, 1996.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. §§ 4.125-4.130).  The RO has properly 
considered both the former version of these regulations as 
well as the amended version.  Since his appeal was pending at 
the time the applicable regulations were amended, subsequent 
to November 7, 1996 the veteran is entitled to have whichever 
set of regulations--old or new--provide him with a higher 
rating.  VAOGCPREC 3-2000.

In this case the Board must consider whether for the period 
from January 18, 1995 to June 20, 2001, the veteran more 
nearly met the criteria for a 30 percent rating, or whether 
he more nearly met the criteria for a higher rating for post-
traumatic stress disorder.  

Under the rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation contemplates definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation, under the 
former criteria contemplates that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
To obtain the next higher rating of 70 percent under the 
former criteria, it would have to be shown that the ability 
to establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation, under the former 
criteria, contemplates that the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the psychoneurotic symptoms render the 
veteran demonstrably unable to obtain or retain employment.  
38 C.F.R. §  4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in the 
regulation were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment.  In a precedent 
opinion dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.

In this case the November 1994 private psychologist 
examination report does indicate that the veteran had some 
impairment of occupational functioning.  He noted that the 
veteran would have moderate to marked impairment in his 
ability to respond appropriately to the normal work pressures 
of a competitive work environment.  However this examiner 
then went on to say that the veteran likely had the ability 
to respond appropriately with changes in a routine work 
setting.  He also indicated that the veteran's GAF was 
between 55 and 65.  Scores in this range represent only mild 
to moderate psychiatric symptoms, with moderate difficulty in 
social and occupational functioning.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM IV).  The Board is of 
the opinion that the November 1994 private psychologist 
report more nearly indicated that the veteran had definite 
impairment of social and industrial adaptability, and thus 
only met the criteria for a 30 percent rating.  Furthermore, 
the remaining medical evidence during the time period in 
question clearly indicates that the veteran did not meet the 
criteria for a rating in excess of 30 percent for post-
traumatic stress disorder.  The December 1995 VA psychiatrist 
indicated that the veteran was only mildly anxious and stated 
that the veteran did not have any diagnosable psychiatric 
disorder.  He further noted that the veteran's GAF was 70.  
Such a score represents only some mild psychiatric symptoms 
with some difficulty in social and occupational functioning.  
See DSM IV.  The Board further notes that on examination for 
Social Security purposes in April 1996 the psychiatrist 
stated that there was no indication of mental illness.  The 
evidence of record prior to June 20, 2001 does not show that 
the veteran had considerable impairment of social or 
industrial adaptability, the criteria for a higher 50 percent 
rating under the former criteria for the rating of post-
traumatic stress disorder.  The Board finds that the 
preponderance of the medical evidence prior to June 20, 2001 
indicates that the veteran met the former criteria for a 
staged rating of 30 percent, and no higher, for his service-
connected post-traumatic stress disorder.

The Board notes that the record contains no medical evidence 
relating to the veteran's psychiatric disability dated from 
November 7, 1996 to June 20, 2001.  A September 2001 report 
from a private psychologist does not indicate that the 
veteran had been receiving any treatment for his post-
traumatic stress disorder.  The psychologist specifically 
stated that the veteran had not been receiving any treatment 
for his post-traumatic stress disorder through the VA.  
November 7, 1996 is the date the new criteria for the rating 
of post-traumatic stress disorder became effective.  While 
there is no medical evidence dated from November 7, 1996 to 
June 20, 2001, the Board will still consider whether the 
veteran would have met the criteria for a higher rating under 
the current criteria for the rating of post-traumatic stress 
disorder considering the medical evidence which was of record 
and dated prior to June 20, 2001.

The current criteria for the rating of mental disorders 
provide for a 30 percent evaluation where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent disability evaluation under the 
current criteria encompasses post-traumatic stress disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).

A review of the medical evidence dated prior to June 20, 2001 
does not reveal symptoms of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech.  The evidence also 
does not reveal panic attacks, difficulty in understanding 
complex commands, impairment of memory, impaired judgment, 
impaired abstract thinking or disturbances of motivation and 
mood.  Thus the veteran did not meet the criteria for a 50 
percent for post-traumatic stress disorder prior to June 20, 
2001.  Accordingly, the Board finds that the veteran did not 
meet the criteria for an initial staged rating in excess of 
30 percent prior to June 20, 2001.

As noted above, the Board finds that the veteran did not meet 
the requirements for a rating in excess of 30 percent under 
either the former or current criteria for rating mental 
disorders at any time prior to June 20, 2001.  Accordingly, 
the veteran is only entitled to an initial staged rating of 
30 percent prior to June 20, 2001.  See Fenderson, supra.

III.  Earlier Effective Date for a 100 Percent Rating

A review of the record reflects that on January 18, 1995, the 
RO received the veteran's initial claim of entitlement to 
service connection for post-traumatic stress disorder.  
Service connection for this disorder was established by a 
July 2002 rating action.  This rating action assigned the 
veteran a 30 percent rating from January 18, 1995, and a 50 
percent rating from June 20, 2001.  By rating action in 
October 2003, the RO increased the veteran's rating for post-
traumatic stress disorder from 50 to 100 percent effective 
from June 20, 2001.

The veteran asserts that an earlier effective date for the 
100 percent rating is in order.  The veteran contends that 
the 100 percent rating assigned for the service-connected 
post-traumatic stress disorder should be effective from 
January 18, 1995, the effective date of the grant of service 
connection (i.e., the date of his original claim of service 
connection for post-traumatic stress disorder).  In this 
regard, the Board notes that the governing legal criteria 
provide that the effective date of an award of compensation 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (2002); 38 
C.F.R. § 3.400 (2003).

However in the previous section of this decision the Board 
weighed the medical evidence dated prior to June 20, 2001 and 
found that the veteran did not meet the criteria for a rating 
in excess of 30 percent for post-traumatic stress disorder.

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against an effective date 
prior to June 20, 2001, for the assignment of a 100 percent 
rating for post-traumatic stress disorder.  In the case of an 
original claim, the effective date of an award based on a 
claim for an increase in disability compensation is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later; and, in this case, it is clear that the 
veteran was not entitled to a 100 percent disability rating 
for his service-connected post-traumatic stress disorder 
prior to June 20, 2001, i.e. that entitlement had not arisen 
prior to that time.

In deciding this issue, the Board is most sympathetic and 
recognizes that it is apparent that the veteran's service-
connected post-traumatic stress disorder is a disabling 
condition.  However, absent medical evidence demonstrating 
that the diagnostic criteria for a 100 percent disability 
rating were met prior to June 20, 2001, the Board is without 
authority to grant an effective date prior to that date.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder, prior to June 20, 2001, is 
denied.

An effective date prior to  June 20, 2001, for the assigned 
100 percent rating for post-traumatic stress disorder is 
denied



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



